Exhibit 10.20
Schedule of Executives with
Continuity Agreements

              Title   Name   Years/Comp*
Chairman, President and Chief Executive Officer
  Stephen D. Newlin     3  
 
           
Executive Vice President and Chief Financial Officer
  Robert M. Patterson     3  
 
           
Senior Vice President, President of Distribution
  Michael L. Rademacher     3  
 
           
Senior Vice President , Supply Chain and Operations
  Thomas J. Kedrowski     3  
 
           
Senior Vice President, Chief Information and Human Resources Officer
  Kenneth M. Smith     3  
 
           
Senior Vice President, Chief Commercial Officer
  Michael E. Kahler     3  
 
           
Senior Vice President, President of Performance Products and Solutions
  Robert M. Rosenau     3  
 
           
Senior Vice President, President of Europe and South America
  Bernard P. Baert     2  
 
           
Vice President, General Counsel and Secretary
  Lisa K. Kunkle     3  
 
           
Vice President, President of Asia
  Willie Chien     1  
 
           
Senior Vice President, President of Global Specialty Engineered Materials
  Craig M. Nikrant     1  
 
           
Senior Vice President, President of Global Specialty Color, Additives and Inks
  John V. Van Hulle     1  
 
           
Vice President, Innovation, Sustainability and Chief Innovation Officer
  Cecil C. Chappelow     1  
 
           
Vice President, Treasurer
  Daniel O’Bryon     1  
 
           
Vice President, Tax
  Frank Vari     1  
 
           
Vice President, Corporate Controller
  Vincent W. Shemo     1  
 
           
Vice President, Planning and Investor Relations
  Joseph P. Kelley     1  
 
           
Vice President, Marketing
  Julie McAlindon     1  
 
           
Vice President, Key Account Management
  Kurt Schuering     1  

 

*  Years of compensation payable upon change of control.

 